


Exhibit 10.1






CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into between
Kimball International, Inc., an Indiana corporation (the “Company” or
“Kimball”), and the undersigned executive employee (“Executive”).
Recitals


A.Executive is a key executive employee of Kimball whose knowledge and services
are valuable to the Company in connection with its business and operations and
the markets in which the Company competes.
B.Kimball recognizes that Executive's contribution to the growth and success of
Kimball has been substantial and that it is in the best interests of Kimball to
assure Executive's continued services for the benefit of Kimball, particularly
in the event of a possible Change in Control.
C.It is in the best interests of the Company and its shareholders to encourage
Executive to continue to devote his or her full attention and efforts to the
success of the Company, without being distracted by personal concerns and risks
created by a possible Change in Control.
D.[Applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson: This
Agreement constitutes an amendment and restatement of the Employment Agreement
that Executive and Kimball entered into effective [effective date].]
Agreement


In consideration of the foregoing premises and the following mutual terms and
conditions, Kimball and Executive agree as follows:
1.Definitions. The following definitions shall be applicable to and govern the
interpretation of this Agreement. Capitalized terms not defined in this
Agreement shall have the meanings set forth in the Executive’s [applicable for
Bob Schneider, Don Van Winkle, Lonnie Nicholson, and Michelle Schroeder:
Executive] Employment Agreement:
(a)“2003 Stock Plan” means the Kimball International, Inc. 2003 Amended and
Restated Stock Option and Incentive Plan.
(b)“Affiliate” means any entity that is a member, along with Kimball
International, Inc., of a controlled group of corporations or a group of other
trades or businesses under common control, within the meaning of Code Section
414(b) or (c).
(c)“Award Agreement” means any agreement or other instrument evidencing a grant
or award of Options, Stock Appreciation Rights, Restricted Shares, Deferred
Share Units, Performance Shares, Performance Units, Relative Total Shareholder
Return Units, or any other rights awarded under the 2003 Stock Plan.
(d)“Board of Directors” means the Board of Directors of Kimball.



--------------------------------------------------------------------------------




(e)“Cause” means, with respect to termination of Executive's employment by
Kimball, one or more of the following occurrences, as determined by the Board of
Directors: (i) Executive's willful and continued failure to perform
substantially the duties or responsibilities of Executive's position as those
duties or responsibilities were recognized to include during the ninety (90) day
period immediately prior to a Change in Control (not including those duties or
responsibilities that were changed due to a Change in Control) or the willful
and continued failure to follow lawful instructions of a senior executive or the
Board of Directors, if such failure continues for a period of five days after
Kimball delivers to Executive a written notice identifying such failure;
(ii) Executive's conviction of a felony or of another crime that reflects in a
materially adverse manner on Kimball in its markets or business operations;
(iii) Executive's engaging in fraudulent or dishonest conduct, gross misconduct
that is injurious to Kimball, or any misconduct that involves moral turpitude;
(iv) Executive's material breach of his obligations under this Agreement; (v)
Executive’s failure to uphold a fiduciary duty to Kimball or its shareowners; or
(vi) Executive’s engaging in activity as an employee of Kimball that constitutes
gross negligence. For any of the stated occurrences to constitute “Cause” under
this Agreement, the Board of Directors must find that the stated act or omission
occurred, by a resolution duly adopted by the affirmative vote of at least
three-quarters of the entire membership of the Board of Directors, after giving
reasonable notice to Executive and an opportunity for Executive, together with
Executive's counsel, to be heard before the Board of Directors.
(f)“Change in Control” means the consummation of any of the following that is
not an Excluded Transaction: (i) the acquisition, by any one person or more than
one person acting as a Group, of Majority Ownership of a Relevant Company
through merger, consolidation, or stock transfer; (ii) the acquisition during
any 12-month period, by any one person or more than one person acting as a
Group, of ownership interests in a Relevant Company possessing 35 percent or
more of the total voting power of all ownership interests in the Relevant
Company; (iii) the acquisition of ownership during any 24-month period, by any
one person or more than one person acting as a Group, of 40 percent or more of
the total gross fair market value of the assets of a Relevant Company; or (iv)
the replacement of a majority of members of the Board of Directors during any
12-month period, by members whose appointment or election is not endorsed by a
majority of the members of the Board of Directors prior to the date of the
appointment or election. For purposes of this definition: “Relevant Company”
means, with respect to Executive, Kimball International, Inc., any Affiliate
that employs Executive; any entity that has Majority Ownership of either Kimball
International, Inc. or that Affiliate, or any entity in an uninterrupted chain
of Majority Ownership culminating in the ownership of Kimball International,
Inc. or that Affiliate; “Excluded Transaction” means any occurrence that does
not constitute a change in the ownership or effective control, or in the
ownership of a substantial portion of the assets of, a Relevant Entity within
the meaning of Code Section 409A(a)(2)(A)(v) and its interpretive regulations;
“Majority Ownership” of an entity means ownership interests representing more
than fifty percent (50%) of the total fair market value or of the total voting
power of all ownership interests in the entity; “Group” has the meaning provided
in Code Section 409A and its interpretive regulations with respect to changes in
ownership, effective control, and ownership of assets; and an individual who
owns a vested option to purchase either stock or another ownership interest is
deemed to own that stock or other ownership interest.
(g)“Code” means the Internal Revenue Code of 1986, as amended.
(h)“Compensation Payment” means a payment by Kimball to or for the benefit of
Executive in the nature of compensation, whether paid or payable pursuant to
this Agreement or otherwise.

2

--------------------------------------------------------------------------------




(i)“Control Termination Period” means the time period beginning one year before
a Change in Control and ending on the earlier of (i) two years following that
Change in Control or (ii) Executive's death.
(j) “Deferred Compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.
(k)“Effective Date” means __[insert date].
(l)“[Applicable for Bob Schneider, Don Van Winkle, Lonnie Nicholson, and
Michelle Schroeder: Executive] Employment Agreement” means that agreement, if
any, [applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson:
amended and restated] [applicable for other Executives: entered into] by and
between the Executive and Kimball on [insert date], a copy of which is attached
hereto and incorporated herein by reference.
(m)“Good Reason” means, with respect to the termination of employment by
Executive, one or more of the following occurrences: (i) a material adverse
change in the nature or scope of Executive's duties and responsibilities as
those were recognized to include in the ninety (90) day period immediately prior
to a Change In Control, not including changes made in anticipation of said
Change In Control; (ii) a reduction in Executive's base salary rate or reduction
in bonus category; (iii) a reduction of 5 percent or more in value of the
aggregate benefits provided to Executive and his dependents under Kimball's
employee benefit plans; (iv) a significant diminution in Executive's position,
authority, duties, or responsibilities; (iv) a relocation of Executive's
principal site of employment to a location more than fifty (50) miles from the
principal employment site; or (v) failure by Kimball to obtain the assumption
agreement from any successor as contemplated in Section 10(a). None of the
identified events, however, will constitute “Good Reason” unless each of the
following procedural conditions is satisfied: within 90 days of the initial
occurrence of the event, Executive must give written notice to Kimball of such
occurrence; Kimball must have failed to remedy that occurrence within thirty 30
days after receiving such notice, and Executive must resign no later than 12
months after the initial occurrence of the event.
(n)“Kimball” means Kimball International, Inc., any Affiliate, and any successor
to the business or assets of Kimball International, Inc. that executes and
delivers the agreement provided for in Section 11 of this Agreement or which
otherwise becomes bound by all of the terms and provisions of this Agreement by
the operation of law.
(o)“Notice of Termination” means a written notice, from the party initiating
Executive's employment termination to the other party and the facts and
circumstances claimed to provide the basis for termination.
(p)“Parachute Payment” means a “parachute payment,” as defined in Code Section
280G(b)(2), that would subject any Compensation Payment to the excise tax
imposed by Code Section 4999 or the denial of deduction imposed by Code Section
280G.
(q)“Professional Services Firm” means a nationally recognized certified public
accounting firm or compensation consulting firm mutually selected by Kimball and
Executive.
(r)“Profit Sharing Bonus” means the compensation awarded to Executive pursuant
to the 2010 Profit Sharing Incentive Bonus Plan or any replacement thereof.
(s)“Shares” means unrestricted shares of common stock of Kimball, traded on
NASDAQ under the symbol KBAL, formerly referred to as Class B.

3

--------------------------------------------------------------------------------




(t)“Termination Date” means the later of the actual date of Executive’s
termination of employment or the date of consummation of a Change in Control, if
Executive's employment is terminated during a Control Termination Period.
(u)“Value” means, with respect to Executive and a determination date, the
following amounts, computed without regard to any termination of rights that
would otherwise occur under the applicable plan because of Executive's cessation
of continuous service as of that determination date: (i) for Executive's Options
and related Stock Appreciation Rights awarded under the 2003 Stock Plan, the
excess, if any, of (A) the market value as of the determination date of all
Shares subject to Executive's option awards over (B) the aggregate exercise
price for those Shares under those option awards; (ii) for Executive's
Restricted Shares awarded under the 2003 Stock Plan, the market value of those
Shares as of the determination date; (iii) for Executive's Deferred Share Units
awarded under the 2003 Stock Plan, the product of (A) the number of Executive's
Deferred Share Units and (B) the sum of the market value of a Share as of the
determination date and all dividends credited on a Share as of that date under
the applicable award agreement; (iv) for Executive's Performance Shares awarded
under the 2003 Stock Plan, the market value of the Shares as of the
determination date; (v) for Executive's Performance Units awarded under the 2003
Stock Plan, the product of (A) Executive's Performance Units and (B) the market
value of Share as of the determination date; and (vi) for Executive's benefits
under the 2010 Profit Sharing Incentive Bonus Plan, the cash value of those
benefits. For purposes of this definition, the term “market value” has the same
meaning as the term “Market Value” as defined in the 2003 Stock Plan.
2.Employment at Will. As provided under the Executive’s [applicable for Bob
Schneider, Don Van Winkle, Lonnie Nicholson, and Michelle Schroeder: Executive]
Employment Agreement, Executive is employed by Kimball as an employee at will.
Except as provided in Section 7, Executive may terminate employment with Kimball
voluntarily at any time, with or without Good Reason, and Kimball may terminate
Executive's employment at any time, with or without Cause, by providing the
other party a Notice of Termination.
3.Acceleration of Rights and Payments upon Termination due to Change in Control.
If Executive's employment is terminated during a Control Termination Period by
Kimball without Cause or by the Executive for Good Reason, the Executive shall
be entitled to the benefits described in this Section.
(a)Base Salary and Vacation Pay. As soon as practicable following the
Termination Date, Kimball will pay Executive’s full base salary and vacation pay
accrued through the Termination Date at the rate in effect on the date Notice of
Termination is given.
(b)Enhanced Severance Pay. As soon as practicable following the Termination
Date, Kimball will pay Executive, in lieu of benefits otherwise described in the
Kimball Severance Benefits Plan, severance pay equal to two times the sum of
(i) Executive's annual base salary at the highest rate in effect during the
three (3) years immediately preceding the last day of employment and (ii) the
higher of either Executive's target bonus for the period in which the last day
of employment occurs or Executive's average annual bonus award for the three
annual bonus periods immediately preceding the last day of employment.
(c)Welfare and Fringe Benefits. As soon as practicable following the Termination
Date, Kimball will pay Executive, in lieu of Company-paid coverage for Executive
and his dependents under Kimball's welfare and fringe benefit plans, a
reimbursement amount equal to two times the product of (i) fifty thousand
dollars ($50,000) and (ii) a fraction, the numerator of

4

--------------------------------------------------------------------------------




which is the Employment Cost Index, as published by the U.S. Bureau of Labor
Statistics, for the completed calendar quarter immediately preceding Executive's
Termination Date, and the denominator of which is the Employment Cost Index for
the first calendar quarter of 2015. In addition, Executive may elect health
continuation coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act at the Executive's expense.
(d)Outplacement Assistance. To assist Executive in obtaining replacement
employment, Kimball will reimburse Executive for up to $25,000 of the costs of
outplacement services during the first twelve months following the Termination
Date.
(e)Acceleration of Rights and Payment.
(1)Incentive Plan Rights. As of the Termination Date, (i) Executive's Options
and related Stock Appreciation Rights awarded under the 2003 Stock Plan will
become fully vested and exercisable; (ii) the Restricted Period will end for
Executive’s Restricted Shares awarded under the 2003 Stock Plan; (iii)
Executive’s Deferred Share Units awarded under the 2003 Stock Plan will become
fully vested and payable; (iv) Executive's Performance Share Units under the
Relative Total Shareholder Return program of the 2003 Stock Plan will be
adjusted according to the terms of the Award Agreements for such Performance
Share Units; (v) Executive will become entitled to payment at target for all
other Performance Shares or Performance Units awarded under the 2003 Stock Plan;
and (vi) Executive will become entitled, under the 2010 Profit Sharing Incentive
Bonus Plan or any subsequent replacement plan, to receive any bonus payments due
for the fiscal year immediately preceding the Termination Date and a prorated
share of bonus payments at target for the fiscal year in which the Termination
Date occurs. As soon as practicable following the Termination Date, Kimball will
make a single payment to Executive, equal to the aggregate Value of all benefits
under the plans identified in this subsection (1), in the form of cash, Shares,
or a combination of cash and Shares, as determined by the Compensation Committee
of the Board of Directors, in its sole discretion. That single payment will
constitute payment in full and complete satisfaction of Executive’s rights and
benefits under all of Executive’s award agreements and the applicable plans.
(2)SERP Rights. As of the Termination Date, Executive will become fully vested
in the Makeup Contributions Account in the Supplemental Employee Retirement Plan
and, without regard to Executive’s payment elections previously made under that
plan, will receive all benefit amounts under that plan in a single, lump-sum
cash payment as soon as practicable following the Termination Date.
(3)Amendment of Award Agreements. To the extent that the provisions of this
subsection are inconsistent with the provisions of Executive’s Award Agreements,
Executive and Kimball hereby amend those Award Agreements to include the
provisions of this subsection, which supersede any inconsistent provisions of
the Award Agreements.
(4)Failure to Assume. For [applicable for Bob Schneider, Don Van Winkle, and
Lonnie Nicholson: any grants made after June 30, 2015, for] purposes of vesting
and payment timing of the incentive plan rights under the preceding subsection
(1) and the SERP rights under the preceding subsection (2), the effective date
of a Change in Control shall be deemed a Termination Date, even if Executive has
not yet incurred a termination of employment, except to the extent that any
successor either (i) assumes (by agreement or by operation of law) Kimball's
obligations with respect to those incentive plan rights

5

--------------------------------------------------------------------------------




and SERP rights or (ii) substitutes benefit rights that, as of the Change in
Control, are at least as favorable to Executive with respect to value, vesting,
and payment terms
(5)[Applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson:
Acceleration for Certain Awards. The effective date of a Change in Control shall
be deemed a Termination Date, even if Executive has not yet incurred a
termination of employment, for purposes of vesting and payment timing of (i)
incentive plan rights under the preceding subsection (1) that are subject to
Award Agreements in effect as of June 30, 2015 and (ii) SERP rights under the
preceding subsection (2).]
4.Retention Bonus. In the event Executive's employment continues after the
effective date of a Change in Control, as an incentive for Executive to remain
as an employee to assist with transition matters, Kimball will offer Executive a
retention bonus equal to twenty percent (20%) of Executive's annual base salary
in effect immediately before the Change in Control.
(a)Initial Retention Period. If Executive remains an employee of Kimball or its
successor throughout the initial retention period of three months following the
Change in Control, Kimball or its successor will pay to Executive the retention
bonus as soon as practicable following the end of the initial retention period.
(b)Additional Retention Period. In the event Executive's employment continues
past the end of the initial retention period, and if Executive remains an
employee of Kimball or its successor throughout an additional retention period
of three months following the end of the initial retention period, Kimball or
its successor will pay to Executive an additional retention bonus in the same
amount as soon as practicable following the end of the additional retention
period.
(c)Termination. If Executive's employment is terminated, during either the
initial or additional retention period, by Kimball or its successor without
Cause or by Executive for Good Reason, Kimball or its successor will pay to
Executive any previously unpaid retention bonus in the same amounts and at the
same times as if he had remained an employee of Kimball or its successor through
the end of that initial or additional retention period.
(d)Death or Disability. If Executive dies or incurs a Disability at any time
during the initial or additional retention period, Kimball or its successor will
pay to Executive, or to his estate in the event of death, a prorated portion of
the retention bonus for that initial or additional retention period. The
prorated retention bonus payment will be paid in an amount equal to the product
of (i) the retention bonus for that retention period and (ii) a fraction, the
numerator of which is the number of days from the first day of that retention
period to the Termination Date, and the denominator of which is the aggregate
number of days in that retention period. Any prorated retention bonus amount
unpaid as of the date of death or Disability will be paid at the end of the
retention period in which the death or Disability occurs.
5.Code Section 409A. Despite any other provisions of the Agreement to the
contrary, any Deferred Compensation payments otherwise due under this Agreement
will be paid in accordance with this Section.
(a)Post-Termination Payment Suspension. If as of the date his or her employment
terminates, Executive is a “specified employee” within the meaning of Code
Section 409A, and Kimball has stock that is publicly traded on an established
securities market or otherwise, any Deferred Compensation payments otherwise
payable because of employment termination will be suspended until the first day
of the seventh month following the month in which the Executive’s

6

--------------------------------------------------------------------------------




last day of employment occurs, and the Deferred Compensation payments in the
seventh month will include all previously suspended amounts.
(b)Interpretation. This Agreement shall be interpreted and applied in a manner
consistent with the standards for nonqualified deferred compensation plans
established by Code Section 409A and its interpretive regulations and other
regulatory guidance. To the extent that any terms of the Agreement would subject
Executive to gross income inclusion, interest, or additional tax pursuant to
Code Section 409A, those terms are to that extent superseded by, and shall be
adjusted to the minimum extent necessary to satisfy, the applicable Code Section
409A standards.
(c)Supplemental Payment. If Executive incurs special liability for interest or
additional tax on Deferred Compensation payments pursuant to Code
Section 409A(a)(1)(B) (“Special Tax Liability”), Kimball will make a
supplemental payment to Executive equal to the Special Tax Liability plus all
income liability on the supplemental payment.
6.Parachute Payments. Despite any other provisions of this Agreement to the
contrary, no Compensation Payments otherwise payable to Executive will be paid
that would constitute a Parachute Payment.
(a)Determination by Professional Services Firm. In the event that Kimball
determines that any Compensation Payment may constitute a Parachute Payment,
Kimball shall engage, at its expense, a Professional Services Firm to make an
initial determination whether any Compensation Payment proposed to be made to
Executive would, more likely than not, constitute a Parachute Payment. The
Professional Services Firm shall provide its determination, together with
detailed supporting calculations and documentation, to Kimball and Executive
within thirty (30) days of the Termination Date. If the Professional Services
Firm determines that no Compensation Payment will constitute a Parachute
Payment, it shall furnish Kimball and Executive a written opinion to that
effect. The determination shall be binding, final and conclusive upon Kimball
and Executive.
(b)Reduction to Avoid Excise Tax. If the Professional Services Firm determines
that any Compensation Payment proposed to be made to Executive would constitute
a Parachute Payment, the Professional Services Firm will provide Kimball and
Executive a written opinion to that effect, setting forth with particularity the
smallest amount by which total Compensation Payments must be reduced to avoid
the denial of any deduction pursuant to Code Section 280G or the imposition of
any excise tax pursuant to Code Sections 4999. The Compensation Payments shall
be reduced, in the order of priority designated by Executive in written
instructions, to the minimum extent necessary so that none of the Compensation
Payments, in the opinion of the Professional Services Firm, would constitute a
Parachute Payment. If the Executive does not provide such written instructions
within thirty (30) days following receipt of the Professional Services Firm's
written opinion, the reduction shall apply in the order determined by Kimball in
its discretion. Any determination by the Professional Services Firm under this
paragraph shall be binding, final and conclusive upon Kimball and Executive.
7.Obligation to Remain an Executive. In the event any other corporation, person
or group of persons acting in concert begins a tender or exchange offer,
circulates a proxy to shareholders or takes other steps known to Executive to
effect a Change in Control, Executive agrees he or she will not voluntarily
leave the employment of Kimball without Good Reason and will devote his or her
best efforts to render full-time services to Kimball commensurate with
Executive's position, until the earliest of the

7

--------------------------------------------------------------------------------




following: (a) such other corporation, person or group has abandoned or
terminated efforts to effect a Change in Control; (b) a Change in Control has
occurred; or (c) this Agreement has been terminated.
8.Exclusive Remedy.
(a)No Other Change in Control Benefits. Except as expressly provided in this
Agreement, the Executive shall not be entitled to any termination, severance, or
change in control compensation or benefits from the Company as a result of any
Change in Control or employment termination during a Control Termination Period.
(b)No Limitations on Regular Benefit Plan. Except as provided in Section 3(c),
this Agreement is not intended to and shall not affect, limit or terminate
Executive's rights under any compensation or benefit plans, programs or
arrangements of Kimball that are generally available to officers of the Company,
including without limitation, the Company’s 2003 Stock Plan.
(c)Release of Claims. Notwithstanding anything in this Agreement to the
contrary, the Executive shall not be entitled to receive the payments and
benefits described in Section 3 of this Agreement unless (i) the Executive
executes and delivers to Kimball a general release of claims in a form
satisfactory to Kimball (the “General Release”) and (ii) the Executive does not
revoke the General Release during the period of time (if any) specified in the
General Release during with the Executive may revoke it (“Revocation Period”).
If the Executive is at least 40 years of age at the time she or he executes the
General Release, the General Release will provide for a Revocation Period of at
least seven (7) days. If the General Release does not provide for a Revocation
Period, then the Revocation Period shall be deemed to have expired on the date
the Executive executes the General Release. The General Release shall not
require the Executive to release any rights the Executive may have to be
indemnified by the Company or that are otherwise provided under this Agreement.
If the permissible period for the execution and delivery of a General Release
extends beyond the end of a calendar year, and if the Executive executes and
delivers the General Release at any time during that period, the General Release
will be deemed delivered on the last day of that permissible period.
9.Restrictive Covenants. The Executive shall not be entitled to receive any
payments or benefits under this Agreement unless the Executive complies in full
with the restrictive covenants prescribed in Executive's [applicable for Bob
Schneider, Don Van Winkle, Lonnie Nicholson, and Michelle Schroeder: Executive]
Employment Agreement.
10.Notices. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally, mailed by United States certified
mail, return receipt requested, postage prepaid, or sent by prepaid overnight
express mail, addressed as follows:
If to Kimball:
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47549
Attn.: Secretary to the Board


If to Executive:
To the address set forth on the last page of this Agreement.

8

--------------------------------------------------------------------------------




Either party may change the address to which notices are to be sent by written
notice to the other party. Notice of change in notice address shall be effective
only upon receipt by the other party.
11.Successors; Binding Agreement.
(a)Kimball will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Kimball expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that Kimball would be required to
perform it if no such succession had taken place. Failure of Kimball to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle Executive to compensation from
Kimball in the same amount and on the same terms as Executive would be entitled
under this Agreement if such succession had not occurred, except that for the
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.
(b)This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
12.Legal Actions.
(a)This Agreement shall be governed by the laws of the State of Indiana
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this agreement to the substantive law of
another jurisdiction.
(b)Any legal action seeking to enforce the terms of this Agreement, or based on
any right arising out of this Agreement must be brought in the appropriate court
located in Dubois County, Indiana, or if jurisdiction will so permit, in the
Federal District Court for the Southern District of Indiana. Kimball and
Executive hereby consent to the jurisdiction over each of them by such courts
and waive all objections based on venue or inconvenient forum.
13.Amendment and Termination.
(a)This Agreement becomes effective as of the Effective Date and shall continue
in effect until the earlier of the following: (i) it is terminated by Kimball as
provided in subsection (b) of this Section or (ii) the Executive's employment
termination prior to commencement of Control Termination Period.
(b)Outside of a Control Termination Period, this Agreement may be terminated or
amended in writing by Kimball at any time, effective upon written notice of the
amendment or termination to Executive. No amendment or termination will be
effective, however, with respect to a Change in Control that occurs within one
year following the date of the amendment or termination.
14.Miscellaneous.
(a)It is the intention of Executive and Kimball to make the promises contained
in this Agreement reasonable and binding only to the extent that it may be
lawfully done under existing applicable laws. In the event any part of this
Agreement is determined by a court to be overly broad or otherwise
unenforceable, it is the desire of Kimball and Executive that the court shall
substitute a reasonable judicially enforceable limitation in place of the
unenforceable portion of the Agreement. This Agreement constitutes the entire
and exclusive agreement between Executive and Kimball, and it supersedes all
prior agreements, whether written or oral, concerning the subject matter of this
Agreement.

9

--------------------------------------------------------------------------------




(b)No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
the same or at any subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement.
(c)In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.


Kimball, by its duly authorized [applicable for Bob Schneider: Director]
[applicable for other Executives: Officer], and Executive have each respectively
caused this Agreement to be executed as of the Effective Date.




KIMBALL INTERNATIONAL, INC.    
EXECUTIVE
By; __________________________________
______________________________________
[Director or Officer]
[Employee name]
[Title]
[Address]



        


            
            
        



10